United States Court of Appeals
                        For the First Circuit


No. 04-1592

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                  DARIO DELEON, a/k/a RAFAEL GARCIA,

                        Defendant, Appellant.




                                ERRATA

     The opinion of this court, issued April 7, 2006, should be
amended as follows:

p. 30, line 21:       replace "concern is" with "concern arises"

p. 32, line 7:        replace "make" with "defend"

p. 36, n.13 line 2: insert "bail" between "those" and
          "requirements"